



COURT OF APPEAL FOR ONTARIO

CITATION: Chand v. Qureshi, 2016 ONCA 231

DATE: 20160329

DOCKET: C61304

Feldman, Gillese and Brown JJ.A.

BETWEEN

Hem Chand

Appellant (Plaintiff)

and

Fazila Qureshi and Waqar Alam

Respondents (Defendants)

Hem Chand, in person

Fazila Qureshi, in person

Waqar Alam, in person

Heard: March 23, 2016

On appeal from the order of Justice E. Belobaba of the Superior
    Court of Justice, dated November 16, 2015.

APPEAL BOOK ENDORSEMENT

[1]

On the plaintiffs motion for summary judgment, the motion judge
    dismissed the motion and reserved costs to the trial judge.  This order is interlocutory
    and any appeal lies with leave to the Divisional Court under s. 19(1)(b) of the
Courts of Justice Act
and not to this court.

[2]

The appeal is therefore quashed.  No costs are requested.


